Exhibit 10.6.1

FIRST AMENDMENT TO

MASTER REPURCHASE AGREEMENT

AND OTHER TRANSACTION DOCUMENTS

THIS FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT AND OTHER TRANSACTION
DOCUMENTS, dated as of June 30, 2013 (the “Effective Date”) (this “Amendment
No. 1”), is entered into by and among RAIT CMBS CONDUIT I, LLC, a Delaware
limited liability company, as seller (together with its permitted successors and
assigns in such capacity, “Seller”), CITIBANK, N.A., a national banking
association, as buyer (together with its successors and assigns in such
capacity, “Buyer”), and RAIT FINANANCIAL TRUST, a Maryland real estate
investment trust, as guarantor (together with its successors and permitted
assigns, in such capacity, “Guarantor”). Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Repurchase Agreement (as defined below).

R E C I T A L S

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of October 27, 2011 (the “Existing Repurchase Agreement”);

WHEREAS, Guarantor is a party to that certain Guaranty, dated as of October 27,
2011 made for the benefit of Buyer (as amended by this Amendment No. 1, and as
further amended, modified, restated, replaced, waived, substituted, supplemented
or extended from time to time, the “Guaranty”); and

WHEREAS, the parties hereto desire to make certain amendments and modifications
to the Existing Repurchase Agreement and the Guaranty. The Existing Repurchase
Agreement, as amended by this Amendment No. 1, and as further amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time, shall be referred to herein as the “Repurchase Agreement.”

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

  Section 1. Amendments to Repurchase Agreement.

Effective as of the Effective Date, the following definitions in Article II of
the Repurchase Agreement are each added or, if already present in the Existing
Repurchase Agreement, amended and restated in its entirety, as follows:

“First Amendment” shall mean that certain First Amendment to Master Repurchase
Agreement and Other Transaction Documents dated as of June 30, 2013 by and among
Buyer, Seller and Sponsor.”

“Guaranty” shall mean the Guaranty, dated as of the date hereof, made by Sponsor
for the benefit of Buyer, as amended by the First Amendment and from time to



--------------------------------------------------------------------------------

time thereafter, of amounts due under this Agreement to Buyer, plus any actual,
out-of-pocket costs reasonably incurred in connection with the enforcement, and
pursuant to the terms, of such Guaranty.”

 

  Section 2. Amendment to Guaranty.

(a) Effective as of the Effective Date, the following definitions are each added
to Section 1 of the Guaranty, as follows:

“Adjusted Book Value” means, as of a particular date, (i) Total Assets of
Guarantor and its consolidated Subsidiaries, less (ii) Total Liabilities of
Guarantor and its consolidated Subsidiaries, plus (iii) Special Book Value
Adjustments as of such date.”

“Special Book Value Adjustments” means, as of a particular date, (A) the
following adjustments, made on a cumulative basis: (i) the GAAP adjustment to
Guarantor’s book value that reflects the cost of long-term interest rate hedges
maintained for RAIT CRE CDO I, Ltd. and RAIT Preferred Funding II, Ltd., plus
(ii) the amount of depreciation and amortization accumulated against real estate
assets owned or consolidated with Guarantor, plus (iii) the value of the
recurring fees paid for collateral management and property management by
Guarantor and its consolidated Subsidiaries which were not already included in
Guarantor’s Total Assets, minus (iv) the impact, if any, on Guarantor’s Total
Assets of consolidating Taberna Preferred Funding VIII, Ltd. and/or Taberna
Preferred Funding IX, Ltd. with Guarantor, or (B) such other adjustments to
Guarantor’s book value as shall be adopted by Guarantor within the definition of
“Adjusted Book Value” as such term is used from time to time in Guarantor’s
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as filed under the
Securities Exchange Act of 1934 for the period corresponding to such date.”

(b) Effective as of the Effective Date, the term “Consolidated Net Worth” and
its definition in Section 1 of the Guaranty is hereby deleted in its entirety.

(c) Effective as of the Effective Date, the first financial covenant of
Section 5 of the Guaranty is amended and restated in its entirety as follows:

“Minimum Adjusted Book Value. Adjusted Book Value to be less than the sum of
(x) $450 million plus (y) 75% of the net proceeds received by Guarantor in
connection with any issuance of Equity Interests in Guarantor, minus (z) 100% of
the amount paid by Guarantor for the repurchase of any Equity Interests in
Guarantor, in each case subsequent to the date of this Guaranty;”

 

  Section 3. Transaction Documents in Full Force and Effect as Modified.

Except as specifically modified hereby, the Transaction Documents shall remain
in full force and effect in accordance with their terms and are hereby ratified
and confirmed. All references to the Transaction Documents shall be deemed to
mean the Transaction Documents as modified by this Amendment No. 1. This
Amendment No. 1 shall not constitute a novation of

 

2



--------------------------------------------------------------------------------

the Transaction Documents, but shall constitute modifications thereof. The
parties hereto agree to be bound by the terms and conditions of the Transaction
Documents, as modified by this Amendment No. 1, as though such terms and
conditions were set forth herein.

 

  Section 4. Representations.

Seller and Guarantor each represents and warrants, as of the Effective Date, as
follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and is duly qualified in each
jurisdiction necessary to conduct business as presently conducted;

(b) the execution, delivery and performance by it of this Amendment No. 1 are
within its corporate, company or partnership powers, has been duly authorized
and does not contravene (i) its organizational documents or its applicable
resolutions, (ii) any Requirements of Law or (iii) any contractual obligation to
which it is a party;

(c) other than applicable resolutions, no consent, license, permit, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability by or against it of this
Amendment No. 1 or the Transaction Documents;

(d) this Amendment No. 1 has been duly executed and delivered by it;

(e) each of this Amendment No. 1 and the Transaction Documents constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
other limitations on creditors’ rights generally and general principles of
equity; and

(f) after giving effect to this Amendment No. 1, it is in compliance with its
covenants set forth in the Transaction Documents and no Default or Event of
Default exists;

 

  Section 5. Miscellaneous.

(a) This Amendment No. 1 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. The parties intend that faxed signatures and electronically imaged
signatures such as PDF files shall constitute as original signatures and are
binding on all parties.

(b) The descriptive headings of the various sections of this Amendment No. 1 are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

3



--------------------------------------------------------------------------------

(c) This Amendment No. 1 (together with the other Transaction Documents, as
amended hereby) represents the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SELLER: RAIT CMBS CONDUIT I, LLC a Delaware limited liability company By:   RAIT
Funding, LLC, a Delaware limited liability company, its sole Member   By:  
Taberna Realty Finance Trust, a     Maryland real estate investment trust, its
sole Member     By:  

/s/ James Sebra

    Name:   James Sebra     Title:   Chief Financial Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

First Amendment to

Master Repurchase Agreement

And Other Transaction Documents



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BUYER: CITIBANK, N.A. a national banking association By:  

/s/ Richard B. Schlenger

Name:   Richard B. Schlenger Title:   Authorized Signatory

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

First Amendment to

Master Repurchase Agreement

And Other Transaction Documents



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGES]

 

GUARANTOR: RAIT FINANCIAL TRUST a Maryland real estate investment trust By:  

/s/ James Sebra

Name:   James Sebra Title:   Chief Financial Officer

First Amendment to

Master Repurchase Agreement

And Other Transaction Documents